Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is direct to a binder comprising water, colloid forming particles comprising starch with a molecular weight of at least 100,000 Da dispersed in the water, urea dissolved in the water, and in addition to the urea, a crosslinker dispersed or dissolved in the water, wherein the binder comprises at least 20% by weight of urea, and wherein the binder has less than 5% by weight of formaldehyde.  The closest prior art of Floyd et al. (US 5,026,746) teaches a binder comprising water, starch, and a cyclic urea/glyoxal condensate (Example II).  As argued by applicant, Floyd et al. does not teach that the urea is present in at least 20% by weight.  Additionally, applicant argues that the urea and glyoxal are present within a condensate and not as separate components.  Floyd et al. teaches that a crosslinking agent may be present up to about 25% by weight (Col. 6, lines 35-40), but this is only for one crosslinking agent.  It does not teach using multiple crosslinking agents as required by the claims (urea and glyoxal or citric acid), except for as present in the condensate.  While it could be argued that the condensate represents the urea and the crosslinking agent as claimed, the amounts of each as claimed are not taught by Floyd et al. when this condensate is used.  Additionally, it would not be obvious to one of ordinary skill in the art to modify the teaching of Floyd et al. to arrive at the amounts and types of each component claimed.  No other prior art of record teaches or renders obvious the claimed invention.  Therefore, claims 1, 3, 9, 18, 39, 40, 43, 44, and 46 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767